Case 2:21-cr-20020-PKH Document1 Filed 06/09/21 Page 1 of 2 PagelD #: 1

REC
ive
IN THE UNITED STATES DISTRICT COURT JUN
WESTERN DISTRICT OF ARKANSAS ~9 29 '
FORT SMITH DIVISION Us
UNITED STATES OF AMERICA ) OF Fic.
) No. 2:°21¢ 20- E
)
Vv. )
)
)
JAWANZA KENYTTA BULLARD JR.) 18 U.S.C. § 472
INDICTMENT
The Grand Jury Charges:
COUNT 1

On or about September 20, 2020, in the Western District of Arkansas, Fort Smith Division,
the Defendant, JAWANZA KENYTTA BULLARD JR., with the intent to defraud, had in his
possession any falsely made, forged, counterfeited, or altered obligation or other security of the
United States, including one or more of the following:

¢ 128 images of front plates of Federal Reserve Notes in the denomination of twenty
dollars, bearing serial numbers JB36285922F:

e 128 images of front plates of Federal Reserve Notes in the denomination of twenty
dollars, bearing serial numbers ME47206185C;

« 56 images of front and back plates of Federal Reserve Notes in the denomination of
twenty dollars, bearing serial numbers JB36285922F; and

e 55 images of front and back plates of Federal Reserve Notes in the denomination of
twenty dollars, bearing serial numbers ME472061 85C.

Allin violation of Title 18 United States Code, Section 472.

NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE

 

The United States re-alleges and incorporates by reference herein Count One of this

Indictment. Upon conviction on Count One, the Defendant, JAWANZA KENYTTA BULLARD

Page 1 of 2
=

Case 2:21-cr-20020-PKH Document1 Filed 06/09/21 Page 2 of 2 PagelD #: 2

JR, shall forfeit to the United States, pursuant to 18 U.S.C. § 492, all property involved in the
offenses or property used to facilitate the commission of the offenses. This allegation includes,
but is not limited to, the following:

1. One HP Officejet 4632, serial number CN4CNS91 QV;

2, Ink Cartridges, seized from a 2020 Chevrolet Malibu bearing Florida tag LLIK82
on September 20, 2020;

3. Scissors, seized from a 2020 Chevrolet Malibu bearing Florida tag LLIK82 on
September 20, 2020

4, Cutting board, seized from a 2020 Chevrolet Malibu bearing Florida tag LLIK82
on September 20, 2020.

Moreover, if any property subject to forfeiture, as a result of any act or omission by the
Defendant:

(a) cannot be located upon the exercise of due diligence;

(b) has been transferred or sold to, or deposited with a third party;

(c) has been placed beyond the jurisdiction of the court;

(d) has been substantially diminished in value; or

(e) has been commingled with other property which cannot be subdivided without
difficulty;

then the Defendant shall forfeit to the United States any other property of the Defendant up to the
value of the forfeitable property, or a sum of United States currency representing the amount of
proceeds obtained by the Defendant as a result of the offense described in this Indictment, The
money judgment will be later executed against any other property held by the Defendant.

A True Bill. DAVID CLAY FOWLKES
ACTING UNITED STATES ATTORNEY

és/ Grand Jury Foreperson By: DCA

Grand Jury Foreperson Hunter Bridges
Assistant U. 8. Attorney
Arkansas Bar No. 2012282
414 Parker Avenue
Fort Smith, AR 72901
Telephone: 479-249-9040

E-mail: Hunter.Bridges@usdoj.gov

Page 2 of 2
